Opinion by
Oliver, P. J.
The sample consists of an article entirely of glass. The ornamental base is approximately 4 inches in diameter. The candle cup is hollow, about 1% inches in depth, 1 inch in diameter at the top and tapering to about H inch at the bottom, at which point there is a hole about ¡4 inch in diam*528eter. It is raised approximately % of an inch from the base and is supported by three legs. The article is ornamented with three leaf-like designs that extend from the side of the candle cup. The plaintiff testified that these candlesticks are of rather recent creation, within the last 3 years, and that he has seen them manufactured in Czechoslovakia. He further testified that the candlestick ordinarily used for wax candles is closed or blanked off at the bottom of the candle cup, whereas the one in question has an opening at the bottom of the candle cup, which is the distinguishing characteristic that makes it an electrical item, this opening providing an outlet for electrical wiring] In describing the use of these articles he testified as follows: “The ones I have seen had a fiber candle stuck into the hole of that candle cup. The pipe went through and was fastened underneath, and the wire came through between the three legs. It was connected with the electrical connection; on the top they had a flame candle or other candles, and they stuck that on mantel pieces for ornamentation.” The court found that although the evidence was rather meager, the testimony was uncontradicted and it was held sufficient to support the importer’s claim. On the record the glass articles in question were held dutiable at 30 percent under paragraph 218 (c) and T. D. 49458 as claimed.